Citation Nr: 1443106	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  09-41 874	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to higher initial disability ratings for posttraumatic stress disorder (PTSD) with depression, rated as 30 percent disabling prior to May 12, 2010, and as 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel
INTRODUCTION

The Veteran had active military service from August 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, in which the RO granted service connection for PTSD with depression and assigned an initial 30 percent disability rating.  By a July 2013 decision, the Board awarded an increased rating, to 50 percent for the period beginning May 12, 2010, but otherwise denied the Veteran's claim for increase.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court), and the Veteran's representative and VA's General Counsel filed a Joint Motion to Vacate and Remand the Board's July 2013 decision insofar as the decision denied the Veteran's claim for ratings in excess of 30 percent prior to May 12, 2010, and 50 percent thereafter.  The Court granted the joint motion in March 2014 and remanded the case to the Board for compliance with the terms of the joint motion.  

As the appeal of the Veteran's claim for higher initial ratings emanates from his disagreement with the initial ratings assigned, the Board has characterized the claim as for higher initial ratings, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In April 2010, the Veteran testified at a hearing on appeal before an RO decision review officer.  In January 2011, the Veteran was notified of the time and place of a Board hearing he had requested.  See 38 C.F.R. § 20.704(b) (2013).  However, he withdrew his hearing request in writing via a January 2011 statement.  Accordingly, the Board finds that the Veteran's request for a Board hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2013).



FINDINGS OF FACT

1.  For the period prior to May 12, 2010, the Veteran's PTSD with depression was manifested by trouble sleeping, anxiety, social impairment, and anger and irritability that approximated occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From May 12, 2010, the Veteran's PTSD with depression has been manifested by disturbances of motivation and mood, social isolation, mild memory loss, and difficulty in establishing and maintaining effective relationships that approximate occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  For the period prior to May 12, 2010, the criteria for an initial disability rating in excess of 30 percent for PTSD with depression were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.22, 4.130, Diagnostic Code 9411 (2013).  

2.  Since May 12, 2010, the criteria for a rating in excess of 50 percent for PTSD with depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.22, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.  

Through a January 2008 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim.  Additionally, it should be noted that once the Veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case, which were done in this case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2013); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Consequently, a remand for further VCAA notification is not necessary.

The Board also finds that the January 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that the RO would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter requested the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.  Consequently, a remand of these issues for further notification of how to substantiate the claim is not necessary.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  Records from the Veteran's treatment with VA providers have been associated with the claims file.  When asked for any relevant private records pursuant to the Board's March 2012 remand, the Veteran responded in an April 2012 statement that "all records are there" with his claims file.  In addition, the Veteran was provided VA examinations in March 2008, May 2010, and July 2012; reports of those examinations have been associated with the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and reflect that the examiners conducted examination of the Veteran, including information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence; he and his representative have provided written argument in support of his appeal, and he has testified before a Decision Review Officer.  Neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claim on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In the April 2008 rating decision, the Veteran's PTSD with depression was evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Under the General Rating Formula For Mental Disorders, to include PTSD and depression, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).

Relevant medical evidence of record consists of VA examinations provided to the Veteran in March 2008, May 2010, and July 2012, as well as records of ongoing treatment from VA treatment providers and testimony from the Veteran before a Decision Review Officer at a hearing in April 2010.  Report of the March 2008 examination noted that the Veteran complained of experiencing problems with sleeping as well as nightmares two to three times per week.  He further reported experiencing "impaired computation" and occasionally seeing things out of the corners of his eyes that the examiner opined could represent hallucinations.  The Veteran stated that he had had problems with anger and irritability since service and had concerns about controlling his behavior when around others.  He reported experiencing difficulty with authority figures and stated that he often isolated himself from others.  He also stated that he occasionally had problems with memory, such as forgetting errands he was supposed to run.  The examiner noted that the Veteran had had difficulty with previous supervisors and was working part-time as a school janitor, which he liked because he worked alone.  The examiner assigned a diagnosis of PTSD with a Global Assessment of Functioning (GAF) score of 55.

Report of the May 12, 2010, VA examination reflects that the Veteran again complained of having a bad temper and not having any close friends.  The examiner noted that the Veteran was maintaining a long-term relationship with his girlfriend and his son, although he stated that his son feared him somewhat due to his earlier strictness.  He reported that he enjoyed being alone and engaging in solo activities such as hunting, fishing, and walking his dog.  The Veteran's affect was noted to be appropriate, although he reported that he does not "have many emotions."  He was noted to be easily distracted and to have trouble staying focused.  The Veteran reported having ongoing problems with sleep and nightmares and reported some inappropriate behavior in the form of saying things he should not and being "rude."  He further stated that he experienced panic attacks, particularly in heavy traffic, and reported road rage and some occasional suicidal impulses when driving.  His ability to maintain personal hygiene was noted to be impaired, as he reported showering every other day and changing clothes only "when they are dirty."  The examiner found the Veteran's immediate and recent memory to be mildly impaired, and he was noted to display avoidance and detachment from others.  His temper was also noted to cause difficulty, particularly at work and with supervisors.  He was again diagnosed with PTSD, and the examiner assigned a GAF score of 55.  The examiner noted in particular that the Veteran displayed social isolation and an increased temper that caused problems in his relationship with his girlfriend.  The examiner found the Veteran to display reduced reliability and productivity due to his PTSD symptoms.

In addition, records from the VA Central Iowa Health Care System reflect that the Veteran has sought ongoing treatment for his PTSD.  Records of the Veteran's treatment in 2007 and 2008 reflect similar symptoms as those complained of at his VA examinations.  In particular, the Veteran complained on two occasions in December 2007 of "anger and aggressive impulses" and was noted to worry about being unable to control his anger outbursts.  He was again noted to be followed for "anger and aggressive impulses" in an April 2008 treatment note and reported at his April 2010 hearing before a Decision Review Officer that he got "upset awful easy ... little things piss me off real easy."  He again complained of inappropriate outbursts of anger at an August 2011 treatment visit, although his girlfriend noted at the time that he was the "world's best grandfather."  At a May 2011 treatment visit, the Veteran was noted to report occasionally not showering for several days in a row.  Similarly, the Veteran complained of problems with mood at treatment visits in February 2008 and May 2010, as well as at the March 2008 VA examination.

In addition, the Veteran was assigned a GAF score of 55 on multiple occasions, most recently in January 2012.  However, records submitted by the Veteran from his treatment in 2011 suggest that his symptoms had worsened.  In that connection, the Board notes that the Veteran was assigned a GAF of 45 at April and May 2011 treatment visits; at that time, he complained of increasing isolation, anger, and anxiety; he was noted at those times to display a "sullen, withdrawn" affect.  At a September 2011 treatment visit, the Veteran reported "slight improvement" in his symptoms, but complained of decreased concentration and interest in activities.  He was diagnosed with PTSD and depression, and his treatment provider assigned a GAF score of 40-a score suggesting significantly worse symptomatology than that represented by the GAF score of 55 assigned at the VA examination in May 2010.  

To resolve this discrepancy, the Veteran underwent an additional VA examination in July 2012.  At that time, the examiner confirmed the Veteran's diagnosis of PTSD and assigned a GAF score of 55.  The Veteran reported that he was divorced but had been living with a girlfriend for ten years and had an adult son with whom he got along, "but not that great."  He reported having no friends and engaged in solitary hobbies.  He stated that he continued to be employed part time as a janitor at an elementary school but that he had left several previous jobs due to conflicts with supervisors and co-workers.  The examiner noted that the Veteran had poor social interaction as well as anxiety, chronic sleep impairment, and mild memory loss.  The examiner also noted that the Veteran displayed impaired impulse control without periods of violence and had difficulty in establishing and maintaining effective social relationships.  The examiner observed that the Veteran was unshaven but adequately groomed and alert, although he displayed a constricted and somewhat tense affect.  When asked if he experienced suicidal ideation, the Veteran responded, "I don't know how to answer that."  However, no intent or plan was identified.  He complained of anxiety when around others but denied panic attacks.  The Veteran further stated that he had problems with anger but denied physical aggression.  He complained of sleep impairment and difficulty with memory and concentration.  Psychological testing was carried out but returned invalid results, and the examiner speculated that the Veteran was exaggerating symptoms or possibly malingering.  The examiner specifically found the Veteran's PTSD to cause occupational and social impairment with reduced reliability and productivity.  He further discussed the findings of the VA treatment provider who assigned the GAF scores of 40 and 45 in May and September 2011, concluding that those scores were "erroneous and an overestimation of the severity of the Veteran's symptoms."  In so finding, the examiner pointed to the criteria for the GAF scores of 40 and 45, noting that those scores represent a much higher severity level than that described by the treatment provider in the notes accompanying the scores.

Regarding the Veteran's claim for an initial disability rating in excess of 30 percent for the period prior to May 12, 2010, the Board finds that the disability did not warrant a rating higher than the 30 percent initially assigned for that time period.  In so concluding, the Board finds persuasive the March 2008 VA examiner's report, in which the examiner noted that the Veteran demonstrated nightmares two to three times a week, as well as anxiety, occasional memory problems, and "social discomfort."  The examiner noted that, although the Veteran stated that he avoided most social interaction, he had a good relationship with his longtime girlfriend and his son, whom he reported seeing on a regular basis on hunting and fishing trips.  Similarly, although noting that the Veteran experienced irritability, trouble sleeping, and mild dysphoria, the examiner did not find that the Veteran suffered from panic attacks more than once per week, difficulty in orientation, understanding complex commands, or impaired judgment, speech, memory, or abstract thinking.  The Board notes that the documented symptoms more closely align with the symptomatology typical of the criteria for a 30 percent disability rating, as discussed above.  

The Board further notes, as did the parties to the Joint Motion, that the Veteran has been noted to complain of moodiness, irritability, and difficulties with anger outbursts and "anger and aggressive impulses," including at treatment visits in December 2007, February and April 2008, and May 2010.  In particular, the Board notes that, at a December 2007 VA treatment visit, the Veteran complained of "anger and aggressive impulses" and stated that he wished to "exhibit patience and abstain from anger" with his young grandson, for whom he often babysat.  He also stated at that time that that he feared that "if his anger grows too strong in an interactive situation he is at risk" of hurting someone due to anger.  These concerns were reiterated at the February and April 2008 and May 2010 treatment visits, at which times the Veteran's treatment provider noted that the Veteran reported being "moody" and "irritable" and continued to wish to work on his "anger and aggressive impulses."  Similarly, the Veteran reported at the April 2010 DRO hearing that he was easily angered by "little things" and complained at the March 2008 VA examination that he had had problems with anger and irritability since service and had concerns about controlling his behavior when around others.

However, despite the Veteran's reports of worry due to his "anger and aggressive impulses," he continued to maintain good relationships with his son and grandchild, as well as with his long-time girlfriend, and successfully maintained part-time employment in the same position for the period prior to May 12, 2010.  The Board also finds compelling the finding of the March 2008 VA examiner, who explicitly acknowledged the Veteran's concerns about his moodiness, irritability, and difficulty controlling his anger and nevertheless concluded that his PTSD symptomatology-including his problems with anger and aggressive impulses-caused no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The symptoms about which the Veteran complained at the March 2008 VA examination regarding his moodiness, irritability, and difficulty with anger and aggression are identical to those he reported at the December 2007, February and April 2008, and May 2010 VA treatment visits.  The March 2008 VA examiner credibly and competently evaluated these complaints as amounting to no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, warranting no more than the 30 percent disability rating initially assigned.  The Board finds these conclusions, which were based on a thorough psychiatric evaluation of the Veteran as well as consideration of his prior medical history, including the December 2007 and February 2008 VA treatment visits, persuasive in reaching its determination that an initial disability rating in excess of 30 percent was not warranted for the Veteran's service-connected PTSD with depression for the period prior to May 12, 2010.

As for the evaluation of the Veteran's service-connected PTSD with depression for the period from May 12, 2010, the Board finds that, for the period from May 12, 2010, the Veteran's service-connected PTSD with depression warrants no more than the 50 percent rating currently assigned, based on occupational and social impairment with reduced reliability and productivity due to restricted affect, nightmares, isolation, disturbances of motivation and mood, and difficulty establishing and maintaining effective relationships.  See Mauerhan, 16 Vet. App. 436.  In so concluding, the Board finds particularly persuasive the Veteran's ongoing depression and difficulty with concentration, as well as nightmares, irritability, isolation, and difficulty in establishing and maintaining effective relationships as recorded by his treating VA psychiatrists and May 2010 and July 2012 VA examiners. 

The Board notes, as discussed above, that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  Nonetheless, upon review of the relevant medical evidence discussed above, the Board finds that, for the period from May 12, 2010, the Veteran's PTSD with depression has been manifested by symptoms akin to disability causing occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  See 38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411.  Therefore, a rating in excess of 50 percent from May 12, 2010, for the Veteran's PTSD with depression is not warranted.  

In reaching this conclusion, the Board finds particularly persuasive the Veteran's ongoing mood disturbances, problems with anger and irritability, and social isolation, as discussed above.  The Board also acknowledges findings of the July 2012 VA examiner that the Veteran's symptoms were "moderate" in severity.  The Board notes, however, that words such as "moderate," "marked," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just as contemplated by the requirements of the law."  38 C.F.R. § 4.6.  Use of terminology such as "moderate" or "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  As such, the Board finds that a disability rating in excess of 50 percent for the period from May 12, 2010, is not warranted.  Here, the medical evidence does not reflect deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  

In this case, the Board acknowledges that the Veteran continued to report anger outbursts during the period from May 12, 2010.  In particular, the Veteran complained of inappropriate outbursts of anger at the May 2010 VA examination and again at an August 2011 treatment visit.  However, the Board finds that this complaint exists, as discussed above, in the context of the Veteran's ongoing treatment for "anger and aggressive impulses"; the Veteran did not indicate, and neither the May 2010 VA examiner nor the August 2011 treatment provider found, that the Veteran's anger outbursts were of such frequency, severity, and duration to cause difficulty in adapting to stressful circumstances.  To the contrary, although acknowledging his anger outbursts, the Veteran's girlfriend noted at the time that he was the "world's best grandfather."  The Veteran also continues to report that he is successfully maintaining his part-time job as a janitor and has not indicated, during the period from May 12, 2010, that his problems with anger have caused difficulty in adapting to stressful circumstances at his place of employment.  

In addition, the Board acknowledges that the Veteran was noted at the May 2010 to have some impairment of the ability to maintain personal hygiene, as he reported showering every other day and changing clothes only "when they are dirty," and was noted at a May 2011 treatment visit to occasionally go without showering for several days in a row.  However, the Board finds these to be isolated incidents; on multiple occasions for the period from May 12, 2010, the Veteran's treatment providers, as well as the July 2012 VA examiner, have found him to display adequate grooming and to appear clean and neat.  In so finding, the Board looks to treatment notes dated in June and July 2010, at which the Veteran was noted to "present as a clean casually dressed male," as well as to treatment visits dated in April, May, June, and September 2011, at which the Veteran was noted to display "evidence of good grooming."  The Board finds that this pattern of maintaining personal hygiene is more consistent than the two isolated incidents in which the Veteran was reported to shower less frequently than may be desired by some. 

The Board has also has considered but does not find that the Veteran's PTSD with depression has caused total social and occupational impairment at any time during the appeal period.  In so finding, the Board looks to the Veteran's ongoing employment, as well as his longstanding relationship with his girlfriend as well as his son and grandchildren, as evidence that he is not totally impaired in either social or occupational functioning.  Thus, the Board finds that the Veteran's PTSD and depressive symptomatology does not approximate a 100 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.

In its analysis, the Board has considered the GAF scores assigned to the Veteran in the March 2008, May 2010, and July 2012 VA examinations, as well as in records of the Veteran's ongoing treatment with his VA treatment providers and in particular the GAF scores of 40 and 45 assigned by his VA treatment provider in 2011.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  It does not otherwise include impairment in functioning due to physical (or environmental) limitations.  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Nevertheless, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

The DSM-IV identifies scores in the ranges of 41-50 as "serious symptoms," which include suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupation, or school functioning, such as no friends or being unable to keep a job.  Scores in the range of 51-60 are identified as "moderate symptoms" such as flat affect and circumstantial speech or moderate difficulty in social or occupational functioning.  

The Board notes here that the Veteran has not at any time displayed any consistent suicidal ideation or severe obsessional rituals; nor has he been noted to engage in activities such as shoplifting.  Rather, he has admitted only to occasional fleeting suicidal thoughts; but no formal ideation or plan has been identified at any time during the appeal period.  Further, although the Veteran has been noted to have difficulty maintaining social relationships, he has had some degree of success; he continues to maintain relationships with his son and grandchildren, as well as with his longtime girlfriend.  Nothing about the Veteran's assigned GAF scores, when considered in light of the other evidence of record-in particular the Veteran's assessed level of occupational and social impairment-leads the Board to conclude that ratings higher than those assigned are warranted.  In so finding, the Board reiterates that the Veteran's assigned GAF scores are not dispositive of the evaluation and must be considered in light of the actual symptoms of his disorder.  In this case, the Board has found that the Veteran's symptomatology, as discussed above, is appropriately compensated by the 30 and 50 percent ratings assigned.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  However, in this case, the Veteran has indicated on multiple occasions, including both at his April 2010 hearing and his July 2012 VA examination, that he is successfully maintaining part-time employment as a janitor.  In this regard, the Board recognizes that the Veteran experiences some difficulty working due to his psychiatric disorder but notes that this is reflected in the disability ratings that have been assigned for the disorder.  As he has not alleged at any time that he is unable to work due to his psychiatric disability, the Board thus concludes that the evidence does not suggest that the Veteran cannot work because of his service-connected PTSD with depression.  Accordingly, the Board concludes that a claim for TDIU has not been raised by either the Veteran or the record. 

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time has the disorder under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected PTSD with depression has otherwise rendered impractical the application of the regular schedular standards.  To the contrary, the Veteran specifically stated on multiple occasions, including at his April 2010 hearing and again at his July 2012 VA examination, that he continues to be employed part time as a janitor at an elementary school.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a claimant may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to address all the service-connected symptoms.  However, in this case, there is no indication that service-connected symptoms have not been attributed to specific service-connected disabilities, and the Board finds no additional symptoms related to the combination of the Veteran's service-connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For all the foregoing reasons, the Board finds that the Veteran's service-connected PTSD with depression warrants a disability rating no higher than 30 percent for the period prior to May 12, 2010, and a rating no higher than 50 percent thereafter.  38 C.F.R. §§ 4.3, 4.7, 4.22, 4.130, Diagnostic Code 9411 (2013).  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a disability rating in excess of 30 percent for PTSD with depression for the period prior to May 12, 2010, is denied.

Entitlement to a disability rating in excess of 50 percent for PTSD with depression from May 12, 2010, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


